Exhibit 99.1 Report of Independent Registered Public Acounting Firm To the Board of Directors of Circle Star Energy Corp.: We have audited the accompanying balance sheets of JHE Holdings LLC (the “Company”) as of December 31, 2010 and 2009, and the related statements of operations, cash flows and members’ equity for the years ended December 31, 2010 and 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of JHE Holdings LLC as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years ended December 31, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Hein & Associates, LLP Certified Public Accountants Hein & Associates, LLP Houston, Texas September 1, 2011 -1- JHE HOLDINGS, LLC Balance Sheets APRIL 30, DECEMBER 31, ASSETS (Unaudited) CURRENT ASSETS: Cash $ $ $ Trade accounts receivable Other receivables – – Prepaid expenses – Total current assets Oil and gas properties, net Total assets $ $ $ LIABILITIES AND MEMBERS’ DEFICIT CURRENT LIABILITIES: Accounts payable $ $ $ Accrued interest – – Note payable – – Total current liabilities Investment in partnership MEMBERS’ EQUITY Total liabilities and members’ equity $ $ $ See accompanying notes to these financial statements. -2- JHE HOLDINGS, LLC Statements of Operations Four Months Ended April 30, Years Ended December 31, (Unaudited) Oil sales $ Gas sales Total revenues Lease operating expense Production taxes Depreciation, depletion and amortization Other operating expenses Impairment charges – – – Dry hole/abandonment costs – – General and administrative expenses Income (loss) from operations ) Other Income (Expense): Interest expense ) – ) – Gain on sale of assets 92 – – Miscellaneous income – 90 Equity in earnings of partnership – – Net Income (Loss) $ ) See accompanying notes to these financial statements. -3- JHE HOLDINGS, LLC Statements of Members’ Equity For the Years Ended December 31, 2010 and 2009 and the Four Month Period Ended April 30, 2011 (Unaudited) Balances, January 1, 2009 $ ) Net loss ) Contributions from members Distributions to members ) Balances, December 31, 2009 Net income Contributions from members Distributions to members ) Balances, December 31, 2010 Net income (unaudited) Contributions frommembers Distributions to members (unaudited) ) Balances, April 30, 2011 (unaudited) $ See accompanying notes to these financial statements. -4- JHE HOLDINGS, LLC Statements of Cash Flows Four Months Ended April 30, Years Ended December 31, (Unaudited) Cash From Operating Activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization Impairment charges – – – Gain on sale of assets ) – ) – Equity in earnings of partnership – ) ) Changes in operating assets and liabilities: Trade accounts receivable ) ) Other receivables ) ) – Prepaid expenses ) ) Accounts payable ) Accrued interest ) – – Net cash provided by operating activities Cash From Investing Activities: Capital expenditures ) Proceeds from asset disposition 92 – – Distributions from partnership – Net cash used in investing activities ) Cash From Financing Activities: Proceeds from note payable – – – Repayment of note payable ) – – – Contributions from members – – Distributions to members ) – ) ) Net cash provided by (used in) financing activities ) – ) Net increase (decrease) in cash ) Cash At Beginning of Period 52 Cash at End of Period $ Supplemental Cash Flow Information– Cash paid for interest $ $
